COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Rushmore Loan Management Services, LLC v. Harris County,
                            Lynda Dewitt Kalantzakis, and Diva Investments, LLC

Appellate case number:      01-19-00758-CV

Trial court case number:    2016-50307

Trial court:                234th District Court of Harris County

        Appellee, Lynda Dewitt Kalantzakis, has filed a second motion to extend time to
file her appellee’s brief. Appellant, Rushmore Loan Management Services, LLC, filed its
appellant’s brief on January 9, 2019, thereby establishing a deadline of February 10, 2020
for the filing of a brief by any appellee. See TEX. R. APP. P. 38.6(b). On appellee’s motion,
we extended the time to file her brief to April 8, 2020. See TEX. R. APP. P. 38.6(d).
Appellee has filed a second motion, requesting a ninety-day extension of time to file her
brief. The motion is granted, in part.
       Appellee’s brief of Lynda Dewitt Kalantzakis is due to be filed no later than June
6, 2020. Absent extraordinary circumstances, no further extensions will be granted.
       It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes_____
                    Acting individually       Acting for the Court


Date: ___April 7, 2020____